Title: To James Madison from the Right Reverend James Madison, 14 December 1810
From: Madison, James (Reverend)
To: Madison, James


Dear Sir
Decr 14h 1810 Wg.
You certainly took the right Course in your Letter of the 8h. Inst. The Applicant is unworthy of any Kind of Notice; & besides, is in the Habit of laying under Contribution every one who will yeild to her incessant Applications. Nor is she, by any Means, destitute of a sufficient Support, having not only 5 or 6 Slaves, but several Relations who are disposed to be liberal to her. I will, however, inform her of the Situation in which you are placed from similar Applications.
I am much obliged to you for your good Disposition to forward such Documents as have been laid before Congress: but, as the Newspapers do not fail to circulate them, I would, by no Means, give you that Trouble. The Measures you adopted with Respect to W. Florida, must receive the entire Approbation of all Parties. There was no Time to be lost; & you have happily blended Decision with Mildness. As to the Pretensions of the Conventionalists, I do not know whether to admire more their Impudence, their Knavery, or their Folly. They have been treated as they merited. Beleive me to be, with the highest Regard, Yrs most sincerely—
J Madison
